Exhibit 10.1

 

ELEVENTH AMENDMENT TO

 

AMENDED AND RESTATED $650,000,000 WAREHOUSING CREDIT

 

AND SECURITY AGREEMENT

 

among

 

WALKER & DUNLOP, LLC

 

as Borrower,

 

WALKER & DUNLOP, INC.

 

as Parent,

 

and

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

PNC CAPITAL MARKETS LLC,

 

as Lead Arranger and Sole Bookrunner

 

Effective as of June 20, 2017

 

--------------------------------------------------------------------------------


 

ELEVENTH AMENDMENT TO AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Eleventh Amendment”) is made effective as of the 20th day of
June, 2017, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
the lenders party to the Credit Facility Agreement defined below (the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent for
the Lenders under the Credit Facility Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Lenders and Borrower are parties to that certain Amended and
Restated Warehousing Credit and Security Agreement, dated as of June 25, 2013,
by and among Borrower, Parent, the Lenders and the Administrative Agent (the
“Original Credit Facility Agreement”), as amended by that certain First
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
dated as of December 20, 2013 (the “First Amendment”), that certain Second
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2014 (the “Second Amendment”), that certain Third
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of August 26, 2014 (the “Third Amendment”), that certain Fourth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 17, 2015 (the “Fourth Amendment”), that certain Fifth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of October 26, 2015 (the “Fifth Amendment”), that certain Sixth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 24, 2015 (the “Sixth Amendment”), that certain Seventh
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of February 12, 2016 (the “Seventh Amendment”), that certain Eighth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of June 16, 2016 (the “Eighth Amendment”), that certain Ninth
Amendment to Amended and Restated Warehousing Credit and Security Agreement,
effective as of December 12, 2016 (the “Ninth Amendment”), and that certain
Tenth Amendment to Amended and Restated Warehousing Credit and Security
Agreement, effective as of March 27, 2017 (the “Tenth Amendment”  and the
Original Credit Facility Agreement, as amended by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
Seventh Amendment, Eighth Amendment, Ninth Amendment and Tenth Amendment, is
herein referred to as the “Credit Facility Agreement”), whereby upon the
satisfaction of certain terms and conditions set forth therein, the Lenders
agreed to make Warehousing Advances from time to time, up to the Warehousing
Credit Limit (each such term as defined in the Credit Facility Agreement).

 

WHEREAS, Borrower, the Administrative Agent and the Lenders have agreed,
pursuant to the terms hereof, to modify certain terms of the Credit Facility
Agreement as set forth in this Eleventh Amendment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Eleventh Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Recitals.  The Recitals are hereby incorporated into
this Eleventh Amendment as a substantive part hereof.

 

Section 2.              Definitions.  Terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Facility Agreement.

 

Section 3.              Amendments to Credit Facility Agreement.  The Credit
Facility Agreement is hereby amended as follows:

 

(a)           Section 1.2 of the Credit Facility Agreement is hereby deleted and
replaced with the following:

 

“The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”):  (a) September 11, 2017 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lenders; and
(b) the date the Warehousing Commitment is terminated and the Warehousing
Advances become due and payable under Section 10.2(a) or 10.2(b).”

 

Section 4.              Ratification, No Novation, Effect of Modifications. 
Except as may be amended or modified hereby, the terms of the Credit Facility
Agreement are hereby ratified, affirmed and confirmed and shall otherwise remain
in full force and effect.  Nothing in this Eleventh Amendment shall be construed
to extinguish, release, or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.              Amendments.  This Eleventh Amendment may be amended or
supplemented by and only by an instrument executed and delivered by each party
hereto.

 

Section 6.              Waiver.  The Lenders shall not be deemed to have waived
the exercise of any right which they hold under the Credit Facility Agreement
unless such waiver is made expressly and in writing (and no delay or omission by
any Lender in exercising any such right shall be deemed a waiver of its future
exercise).  No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right.  Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Eleventh Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

2

--------------------------------------------------------------------------------


 

Section 7.              Governing Law.  This Eleventh Amendment shall be given
effect and construed by application of the law of the Commonwealth of
Pennsylvania.

 

Section 8.              Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference, and shall not be considered in construing their
contents.

 

Section 9.              Severability.  No determination by any court,
governmental body or otherwise that any provision of this Eleventh Amendment or
any amendment hereof is invalid or unenforceable in any instance shall affect
the validity or enforceability of (i) any other such provision or (ii) such
provision in any circumstance not controlled by such determination.  Each such
provision shall be valid and enforceable to the fullest extent allowed by, and
shall be construed wherever possible as being consistent with, applicable law.

 

Section 10.            Binding Effect.  This Eleventh Amendment shall be binding
upon and inure to the benefit of the Administrative Agent, the Borrower, the
Parent, the Lenders, and their respective permitted successors and assigns.

 

Section 11.            Counterparts.  This Eleventh Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Eleventh Amendment under their respective seals as of the day and year first
written above.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

By:

/s/ John Harvey

 

Name: John Harvey

 

Title: Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ John Nelson

 

Name: John Nelson

 

Title: Managing Director

 

Signature Page  -  Eleventh Amendment to Amended and Restated Warehousing Credit
and Security Agreement

 

--------------------------------------------------------------------------------